People ex rel. Rankin v Brann (2019 NY Slip Op 09322)





People ex rel. Rankin v Brann


2019 NY Slip Op 09322


Decided on December 24, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 24, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY, JJ.


2019-14346

[*1]The People of the State of New York, ex rel. Douglas G. Rankin, on behalf of Mohammad Akhlaq, petitioner, 
vCynthia Brann, etc., respondent.


Law Offices of Douglas G. Rankin, P.C., Brooklyn, NY, for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Jonathan M. Hagler of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Mohammad Akhlaq on his own recognizance or set bail upon Kings County Indictment No. 7243/19.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
SCHEINKMAN, P.J., AUSTIN, DUFFY and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court